 Case 3:20-cv-01989-G-BN Document 12 Filed 10/23/20         Page 1 of 2 PageID 50



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

BRANNON ROBERT PARSONS,
#0017-20,                                 )
                                          )
                   Plaintiff,             )
                                          )   No. 3:20-CV-1989-G-BN
vs.                                       )
                                          )
ELLIS COUNTY COURT, ET AL.,               )
                                          )
                   Defendants.            )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE


      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

      October 23, 2020.




                                              ____________________________________
                                              A. JOE FISH
                                              Senior United States District Judge
Case 3:20-cv-01989-G-BN Document 12 Filed 10/23/20   Page 2 of 2 PageID 51
